      Case 1:20-bk-10333             Doc 6    Filed 02/05/20 Entered 02/05/20 14:34:35                      Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                Page 1 of 15


                                         UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION at CINCINNATI

      In re     Dana A. Smith                              )             Case No.    20-10333
                Stephanie A. Smith                         )
                                                           )            Chapter 13
                                                           )            Judge        Jeffery P. Hopkins
                             Debtor(s)
                                                    CHAPTER 13 PLAN
      1. NOTICES
      The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form
      309I) will be sent separately.

      This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ("LBR") 3015-1.
      "Debtor" means either a single debtor or joint debtors as applicable. "Trustee" means Chapter 13 Trustee. Section
      "§" numbers refer to sections of Title 11 of the United States Bankruptcy Code. "Rule" refers to the Federal Rules
      of Bankruptcy Procedure.

      Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
                  Debtor                                       is not eligible for a discharge.
                  Joint Debtor                                      is not eligible for a discharge.

          Initial Plan
          Amended Plan The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan
      and must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
      adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule
      2002(a)(9). Any changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly
      reflected in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
      If an item is not checked, the provision will be ineffective if set out later in the Plan.
          This Plan contains nonstandard provisions in Paragraph 13.
          The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing
          the claim. See Paragraph(s) 5.1.2 and/or 5.1.4.
          The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1 and/or, 5.4.2
          and 5.4.3.

      NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard
      Provisions), and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
      attorney, you may wish to consult one. Except as otherwise specifically provided, upon confirmation, you
      will be bound by the terms of this Plan. Your claim may be reduced, modified, or eliminated. The Court may
      confirm this Plan if no timely objection to confirmation is filed.


      2. PLAN PAYMENT AND LENGTH
      2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,317 per month. [Enter step
      payments below, if any.] The Debtor shall commence payments within thirty (30) days of the petition date.
                                     Beginning January, 2021, $1445, then in May, 2021 $1645 for the duration
      2.1.1 Step Payments, if any:
                                     of the plan




                                                         Page 1 of 15
      Case 1:20-bk-10333              Doc 6       Filed 02/05/20 Entered 02/05/20 14:34:35                       Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                    Page 2 of 15


      2.2 Unsecured Percentage
         Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of
        11 % on each allowed nonpriority unsecured claim.
        Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
      $                 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
      allowed nonpriority unsecured claim is estimated to be no less than            %. LBR 3015-1(c)(2).

      2.3 Means Test Determination
         Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
               length of the plan must be a minimum of thirty-six (36) months but not to exceed sixty (60)
               months.
            Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
                  length of the Plan must be sixty (60) months.
      3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE PROTECTION PAYMENTS
      Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total
      plan payment to the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by §
      1326(a)(1)(C) shall be made as part of the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured
      creditor must file a proof of claim to receive payment. LBR 3070-1(a) and (b).
                Name of Lessor/Secured Creditor             Property Description           Monthly Payment Amount
                                                                                          $


      4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

      4.1        Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim
                 based on the value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and
                 5.1.4. Further, the Debtor may propose to eliminate or avoid a security interest or lien by the procedure
                 proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor proposes to seek any of the above-stated relief
                 by way of motion or claim objection, the motion or claim objection must be filed on or before the § 341
                 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
                 nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
                 judicial lien or security interest may be promptly filed after it is discovered.

      4.2        Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a
                 governmental unit or to modify and eliminate the secured claim of a governmental unit may be made only
                 by motion or claim objection. Rule 3012(c). Any motion or claim objection that includes a request to
                 determine the amount of the secured claim of a governmental unit (including any such motion or claim
                 objection that also includes a request to determine the amount of the secured claim of a non-governmental
                 entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one
                 has expired. Rule 3012, advisory committee note (2017 Amendments).

      4.3        Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or
                 5.4.3, the motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule
                 7004 for service of a summons and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General
                 Order 22-2.

      4.4        Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on
                 the property interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying
                 debt determined under nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or
                 (c) completion of the Plan --at which time the lien will terminate and be released by the creditor



                                                            Page 2 of 15
      Case 1:20-bk-10333            Doc 6       Filed 02/05/20 Entered 02/05/20 14:34:35                      Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                  Page 3 of 15


      5. PAYMENTS TO CREDITORS
                                           SUMMARY OF PAYMENTS BY CLASS

               Class                      Definition                         Payment/Distribution by Trustee

               Class 1                    Claims with Designated Specific Paid first in the monthly payment
                                          Monthly Payments                amount designated in the Plan
               Class 2                    Secured Claims with No        Paid second and pro rata with other
                                          Designated Specific Monthly   Class 2 claims
                                          Payments and Domestic Support
                                          Obligations (Arrearages)
               Class 3                    Priority Claims               Paid third and pro rata with other
                                                                        Class 3 claims
               Class 4                    Nonpriority Unsecured Claims       Paid fourth and pro rata with other
                                                                             Class 4 claims
               Class 5                    Claims Paid by a Non-Filing Co- Not applicable
                                          Debtor or Third Party
               Class 6                    Claims Paid by the Debtor          Not applicable


      Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the
      extent funds are available, the maximum number of Classes may receive distributions concurrently.
      Notwithstanding the above, the Trustee is authorized within the Trustee’s discretion to calculate the amount
      and timing of distributions as is administratively efficient.

      5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

      The following Class 1 claims shall be paid first in the monthly payment amount designated below. The
      plan payment is calculated in an amount that is sufficient for the Trustee to make a full monthly distribution
      on all Class 1 claims plus the statutory Trustee fee. If the Debtor makes a payment that is less than the full
      plan payment amount, the Trustee will make distributions on Class 1 claims in the order of priority set forth
      in the Bankruptcy Code.

      5.1.1 Maintenance of Regular Mortgage Payments

      Regular mortgage payments shall be calculated for payment starting the month after the filing of the
      petition. Arrearages shall be paid as Class 2 claims.
      Trustee disburse.
                                                                                    Residence Monthly Payment
            Name of Creditor            Property Address
                                                                                     (Y/N) Amount
                                                                                                $

      Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
      directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
                                                                                    Residence Monthly Payment
            Name of Creditor            Property Address
                                                                                     (Y/N) Amount
                                                                                                $




                                                           Page 3 of 15
      Case 1:20-bk-10333              Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                        Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                   Page 4 of 15


      5.1.2 Modified Mortgages or Liens Secured by Real Property ["Cramdown/Real Property"]

      The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s
      principal residence, (2) claims secured by other assets in addition to the Debtor’s principal residence, or (3)
      claims for which the last payment on the original payment schedule for a claim secured only by a security
      interest in real property that is the Debtor’s principal residence is due before the date on which the final
      payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
      value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority
      unsecured claim. See Paragraph 4 for more information.

            Name of Creditor /                                                           Interest      Minimum
                                          Property Address         Value of Property
            Procedure                                                                    Rate          Monthly Payment
             (Creditor)                                            $                                % $

                Motion
                Plan
                Claim Objection

      5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable
      ["910 Claims/Personal Property"]
      The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for
      the Debtor’s personal use within 910 days of the petition date or (2) personal property acquired within one year of
      the petition date. The proof of claim amount will control, subject to the claims objection process.
                                                                                                     Minimum
                                                                                                     Monthly
                                                        Purchase       Estimated         Interest
             Name of Creditor Property Description                                                   Payment
                                                        Date           Claim Amount Rate
                                                                                                     Including
                                                                                                     Interest
             Global Lending 2017 Dodge Grand             2/2019        $25,468                    6% $504
             Services           Caravan
             1st Investors     2013 GMC Sierra            2/2019           $19,507                  6% $386
             Financial Service

      5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable
      [“Cramdown/Personal Property”]
      The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a
      claim is in excess of the value of the property, the balance in excess of the value of the property shall be treated as a
      Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

                                                                                                          Minimum
                                                            Purchase/                                     Monthly
                 Name of Creditor /       Property                      Value of            Interest
                                                            Transaction                                   Payment
                    Procedure             Description                   Property            Rate
                                                            Date                                          Including
                                                                                                          Interest
             (Creditor)                                                    $                           % $

                Motion
                Plan
                Claim Objection




                                                            Page 4 of 15
      Case 1:20-bk-10333            Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                     Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                 Page 5 of 15



      5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

      If neither box is checked, then presumed to be none.
         Trustee disburse
        Debtor direct pay
      The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the
      Debtor becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her
      attorney and the Trustee.
                                                                                          Monthly Payment
            Name of Holder              State Child Support Enforcement Agency, if any
                                                                                          Amount
                                                                                          $

      5.1.6 Executory Contracts and Unexpired Leases
      The Debtor rejects the following executory contracts and unexpired leases.
              Notice to Creditor of Deadline to File Claim for Rejection Damages:
              A proof of claim for rejection damages must be filed by the creditor within seventy
              (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim
              shall be treated as a Class 4 nonpriority unsecured claim.

            Name of Creditor                                 Property Description
            United Consumer Financial Services               Kirby sweeper


      The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
      Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage
      shall be cured in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor
      may not incur debt to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.

      Trustee disburse.

                                                Regular Number of                                     Contract/
                                                                  Monthly        Estimated
               Name of      Property            Payments                                              Lease
                                                                  Contract/Lease Arrearage as of
               Creditor     Description         Remaining as of                                       Termination
                                                                  Payment        Petition Date
                                                Petition Date                                         Date

                                                                        $             $

      Debtor direct pay.

                                                Regular Number of                                     Contract/
                                                                  Monthly        Estimated
               Name of      Property            Payments                                              Lease
                                                                  Contract/Lease Arrearage as of
               Creditor     Description         Remaining as of                                       Termination
                                                                  Payment        Petition Date
                                                Petition Date                                         Date

            Verizon         Cell phone service 21                       $300          $0              11/2021
            Wireless
            Progressive     bed frame           11                      $128          $0              12/20/20
            Leasing
            Acceptance      dining room         14                      $200          $2              04/20/21
            Now




                                                         Page 5 of 15
      Case 1:20-bk-10333            Doc 6       Filed 02/05/20 Entered 02/05/20 14:34:35                       Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                  Page 6 of 15



      5.1.7 Administrative Claims
      The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional
      attorney fees beyond those set forth below will be paid after the attorney fees set forth below and in the same
      monthly amount as set forth below. LBR 2016-1(b).
                                                                  Amount to be Disbursed by    Minimum Monthly
            Name of Claimant              Total Claim
                                                                  Trustee                      Payment Amount
            Minnillo & Jenkins Co.,       $3,700                  $2,900                       347
            LPA

      5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND
      DOMESTIC SUPPORT OBLIGATIONS (ARREARAGES)

      5.2.1 Secured Claims with No Designated Monthly Payments
      The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
      certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
      process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

            Name of Creditor                                  Estimated Amount of Claim
                                                              $

      5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

        Trustee disburse
        Debtor direct pay
      The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a
      governmental unit and the estimated arrearage amount shall be listed below.

            Name of Holder              State Child Support Enforcement Agency, if any Estimated Arrearage

                                                                                           $

      5.3 CLASS 3 - PRIORITY CLAIMS
      Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under §
      507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid
      pro rata with other Class 3 claims.
      5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
      Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
      shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.




                                                          Page 6 of 15
      Case 1:20-bk-10333                     Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                              Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                          Page 7 of 15



      5.4.1 Wholly Unsecured Mortgages/Liens
      The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d
      663 (6th Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on
      the Court’s website at www.ohsb.uscourts.gov.

                   Name of Creditor / Procedure                                 Property Address

                   (Creditor)

       1              Motion
                      Plan

                                                                                                             Amount of Wholly
                                         SENIOR Mortgages/Liens
           Value of Property                                                                                 Unsecured
                                         (Amount/Lienholder)
                                                                                                             Mortgage/Lien
           $                             $                  (Lienholder)                             +       $
       1
                                                                                                     X C

      5.4.2 Judicial Liens Impairing an Exemption in Real Property

      The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)
      (A). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s
      website at www.ohsb.uscourts.gov.

                    Name of Creditor / Procedure Property Address                   Value of Property Exemption
                     (Creditor)                                                      $                           $
                                                                                                                 Statutory Basis
       1                   Motion                                                    Debtor's Interest
                                                                                                                 §
                           Plan                                                      $

                                    OTHER Liens or Mortgages                                              Amount of Judicial
                                                                                    Judicial Lien
                                    (Amount/Lienholder Name)                                              Lien to be Avoided
               $                       (Lienholder)                        +    $                        $
                                                                           X C Recorded Date             Effective Upon:
       1



      5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

      The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal
      property and may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form
      motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.
               Name of Creditor /         Property                                                       Amount of Security
                                                            Value of Property Exemption
               Procedure                  Description                                                    Interest to be Avoided
               (Creditor)                                   $                   $                        $

                                                                                Statutory Basis          Effective Upon:
                    Motion
                                                                                §
                    Plan




                                                                Page 7 of 15
      Case 1:20-bk-10333             Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                       Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                  Page 8 of 15




      5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
      The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims.
      The Debtor or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided.
      To the extent that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided
      a colorable claim exists that would benefit the estate.
            Name of Creditor                   Action to be Filed By       Address of Property

                                                   Debtor
                                                   Trustee

      5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
      The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor
      or third party.

            Name of Creditor                                        Name of Payor



      5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR
      The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

            Name of Creditor                                           Monthly Payment Amount

                                                                       $


      6. SURRENDER OF PROPERTY
      The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon
      confirmation of the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the
      surrendered property only. Rule 3015(g)(2).

               Name of Creditor                              Description of Property




      7. INTEREST RATE
      Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims
      treated in paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of 6     % based
      upon a declining monthly balance on the amount of the allowed secured claim. Interest is included in the monthly
      payment amount. See Till v. SCS Credit Corp. (In re Till), 541 U.S. 465 (2004).

         This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in
                 full with interest at        % from the date of confirmation. If this box is not checked, the
                 estate is presumed to be insolvent.




                                                            Page 8 of 15
      Case 1:20-bk-10333             Doc 6       Filed 02/05/20 Entered 02/05/20 14:34:35                        Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                   Document                   Page 9 of 15



      8. FEDERAL INCOME TAX RETURNS AND REFUNDS

      8.1 Federal Income Tax Returns

      If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed
      during the Plan term by April 30 of each year.

      8.2 Federal Income Tax Refunds

      Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income
      tax credit and additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and
      support pursuant to § 1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless
      otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the
      benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and
      served pursuant to LBR 9013-3(b).
      9. OTHER DUTIES OF THE DEBTOR
      9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

      The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with
      the Court in the event of any change of the Debtor’s address, employment, marital status, or child or spousal
      support payments.

      9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or
      Any Other Amount

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property
      regarding personal injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any
      other funds to which the Debtor may be entitled or becomes entitled to receive. Before the matter can be settled and
      any funds distributed, the Debtor shall comply with all requirements for filing applications or motions for
      settlement with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local
      Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the Trustee for the
      benefit of creditors.

      9.3 Social Security

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

      10. INSURANCE

      10.1 Insurance Information

      As of the petition date, the Debtor's real and personal property is insured as follows.

             Property Address/                                 Policy                           Agent Name/Contact
                                        Insurance Company                    Full/Liability
             Description                                       Number                           Information
             2017 Dodge Grand            Geico                  4276-24-18 Full                 1-800-841-3000
             Caravan                                            -35
             2013 GMC Sierra             Geico                  4276-24-18 Full                 1-800-841-3000
                                                                -35




                                                           Page 9 of 15
      Case 1:20-bk-10333             Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                        Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                  Document                   Page 10 of 15



      10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)
      If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
      Debtor shall have the option to use the insurance proceeds to either (1) pay off the balance of the secured claim
      through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
      substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased,
      the motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall
      ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to
      pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after
      paying the secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

      11. EFFECTIVE DATE OF THE PLAN

      The effective date of the Plan is the date on which the order confirming the Plan is entered.
      12. VESTING OF PROPERTY OF THE ESTATE

      Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The
      Debtor shall remain responsible for the preservation and protection of all property of the estate.

        Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).
        Other
      13. NONSTANDARD PROVISIONS
      The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of
      the Debtor. Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules,
      the Local Bankruptcy Rules or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere
      in this Plan is void and shall have no binding effect.

            Nonstandard Provisions




                                                           Page 10 of 15
      Case 1:20-bk-10333            Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                      Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                  Document                  Page 11 of 15
      By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the
      wording and order of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13
      Plan adopted in this District and (2) this Plan contains no nonstandard provisions other than those set forth in
      Paragraph 13.
      Debtor’s Attorney

      Date:02/04/20

                                                                      /s/ Paul J. Minnillo
                                                                          Paul J. Minnillo (0065744)
                                                                          MINNILLO & JENKINS Co. LPA
                                                                          2712 Observatory Avenue
                                                                          Cincinnati, OH 45208
                                                                      Ph:(513)723-1600
                                                                      Fx: (513) 723-1620
                                                                          pjminnillo@minnillojenkins.com


      Debtor                                                          Joint Debtor
      /s/ Dana A. Smith                                               /s/ Stephanie A. Smith

      Date:02/04/20                                                   Date:02/04/20




                                                          Page 11 of 15
      Case 1:20-bk-10333             Doc 6       Filed 02/05/20 Entered 02/05/20 14:34:35                         Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                  Document                    Page 12 of 15



                             NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

                Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

               Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if
       you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

                 If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the
       later of: 1) fourteen (14) days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days
       from the date set forth in the certificate of service of this Plan. If a timely objection to the Plan is filed within
       seven (7) days of the confirmation hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

                Your objection to the Plan, explaining your position, must be filed with the Court and mailed by
       ordinary U.S. Mail to the United States Bankruptcy Court
                               Atrium Two Suite 800, 221 East Fourth Street, Cincinnati OH 45202
       OR your attorney must file the objection using the Court’s ECF System.

                The Court must receive your objection on or before the applicable deadline above.

                You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
       U.S. Mail to:
       Dana and Stephanie Smith, 965 Old U.S. Rte. 52, New Richmond, OH 45157
       Paul J. Minnillo, Esq., 2712 Observatory Avenue, Cincinnati, OH, 45208
       Margaret A. Burks, Chapter 13 Trustee, 600 Vine St #2200, Cincinnati, OH, 45202
       and the United States trustee.


                If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms
       of the Plan and may enter an order confirming the Plan without further hearing or notice.




                                                           Page 12 of 15
      Case 1:20-bk-10333            Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                      Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                  Document                  Page 13 of 15


                                                     Certificate of Service

               I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing
      through the court’s ECF System on all ECF participants registered in this case at the email address registered with
      the Court and (ii) by ordinary U.S. Mail on 02/05/20 addressed to:

              Dana and Stephanie Smith, 965 Old U.S. Rte. 52, New Richmond, OH 45157
              1st Investors Financial Service, PO Box 255388, Sacramento, CA 95865
              Abilities In Motion, 5701 Cheviot Road, Cincinnati, OH 45247
              Ability Recovery Services LLC, PO Box 4262, Scranton, PA 18505
              ACB Recovery, PO Box 2548, Cincinnati, OH 45201-2548
              Acceptance Now, 419 Market Square Drive, Maysville, KY 41056-8000
              Adams County Hospital, 230 Medical Center Dr, Seaman, OH 45679
              Alliance One, PO Box 3103, Southeastern, PA 19398-3103
              American Electric Power, Bankruptcy, 1 AEP Way, Hurricane, WV 25526-1231
              Anesthesia Group Practice, PO Box 632572, Cincinnati, OH 45263
              Aqua Falls Bottled Water, 7606 Dayton Springfield Rd., Fairborn, OH 45324-1904
              Auto Now Acceptance, PO Box 1308, Portsmouth, OH 45662
              Bethesda Hospital, PO Box 630823, Cincinnati, OH 45263
              Briar Creek Properties LLC, 100 Candlelight Way, Mt. Orab, OH 45154
              Business Revenue Systems, Inc., PO Box 579, Burlington, IA 52601
              Capio Partners LLC, PO Box 3209, Sherman, TX 75091
              Capital One, PO Box 6492, Carol Stream, IL 60197-6492
              Carepayment, PO Box 2398, Omaha, NE 68103-2398
              Catholic Health Partners, P.O. Box 630827, Cincinnati, OH 45263
              CBC, PO Box 5067, Kingsport, TN 37663
              CBE Group, PO Box 2217, Waterloo, IA 50704-2217
              CBE Group, PO Box 630804, Cincinnati, OH 45263
              CCB Credit Services Inc, PO Box 272, Springfield, IL 62705-0272
              Charter Communications, 400 Atlantic St., Stamford, CT 06901
              Choice Recovery, 1550 Old Henderson Rd. #100, Columbus, OH 43220
              Cincinnati Bell, PO Box 748003, Cincinnati, OH 45274
              Cincinnati Oral & Maxilloficial, Surgery Assoc Inc, 7140 Miami Ave, Cincinnati, OH 45243
              Coast to Coast, 101 Hodencamp Rd, Fleet 120, Thousand Oaks, CA 91360
              Collection Associates Inc, PO Box 349, Greensburg, IN 47240-0349
              Columbus Radiology, PO Box 714563, Cincinnati, OH 45271-4563
              Columbus Radiology, PO Box 713999, Cincinnati, OH 45271
              Comcast, PO Box 530098, Atlanta, GA 30353-0098
              Controlled Credit Corp., PO Box 5154, Cincinnati, OH 45205-1744
              Convergent Outsourcing, PO Box 9004, Renton, WA 98057
              Cornerstone Medical Services - Midwest, PO Box 635546, Cincinnati, OH 45263-5546
              Credit Adjustments Inc, PO Box 5640, Manchester, NH 03108
              Credit One Bank, PO Box 60500, City Of Industry, CA 91716-0500
              Diagnostic Radiology Inc, PO Box 1554, Mansfield, OH 44901
              DirecTV, PO Box 6414, Carol Stream, IL 60197-6414
              Diversified Consultants, PO Box 78626, Phoenix, AZ 85062-8626
              Diversified Consultants, PO Box 551268, Jacksonville, FL 32255
              Eagle Loan Co of Ohio Inc, 4450 Eastgate Boulevard, Suite 235, Cincinnati, OH 45255
              Elastic - Republic Bank, PO Box 950276, Louisville, KY 40295-0276
              EMP of Cincinnati, LTD, ATTN # 16291W, PO Box 14000, Belfast, ME 04915-4033
              Enterprise Recovery System, Inc., 2000 York Rd., Ste. 114, Oak Brook, IL 60523
              F.H. Cann & Associates, Inc., 1600 Osgood Street, Suite 2-120, North Andover, MA 01845




                                                         Page 13 of 15
      Case 1:20-bk-10333        Doc 6     Filed 02/05/20 Entered 02/05/20 14:34:35                  Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                  Document             Page 14 of 15


            FMS Investment Corp, PO Box 1423, Elk Grove Village, IL 60009
            Frontier, PO Box 20550, Rochester, NY 14602-0550
            Genesis FS Card Services, PO Box 23039, Columbus, GA 31902-3039
            GLA Collection Co., Inc., PO Box 588, Greensburg, IN 47240-0588
            Global Lending Services, PO BOX 10437, Greenville, SC 29603
            Good Samaritan Hospital, PO Box 20010, Cincinnati, OH 45220-0010
            Great Lakes Higher Edu Guaranty Corp., 2401 International Ln., Madison, WI 53704-3192
            Group Health, 4600 Wesley Ave Ste N, Cincinnati, OH 45212-2275
            Group Health Associates, TriHealth GHA, PO Box 630915, Cincinnati, OH 45263-0915
            Harley-Davidson Credit Corp., 1799 Tennessee Ave., Cincinnati, OH 45229
            Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
            Kentucky Medical Services, PO Box 1688, Lexington, KY 40588
            MBA Law, 3400 Texoma Pky, Ste. 100, Sherman, TX 75092
            Medical X-Ray, Inc., PO Box 42456, Cincinnati, OH 45242-0456
            Medicount Management Inc., For Village of New Richmond, PO Box 29, Mooresville, NC 28115-0029
            Mercy Clermont Hospital, PO Box 630804, Cincinnati, OH 45263
            Mercy Emergency Physicians, PO Box 291805, Dayton, OH 45429
            Mercy Health, PO BOX 630827, Cincinnati, OH 45263
            Mercy Health Anderson Hospital, PO Box 630804, Cincinnati, OH 45263
            Mercy Health Cincinnati, 1701 Mercy Health Pl., Cincinnati, OH 45237
            Mercy Health Partners, PO Box 630827, Cincinnati, OH 45263-0804
            Mercy Health Physicians, PO Box 630584, Cincinnati, OH 45263-0584
            Mercy Laboratory Services, PO Box 635963, Cincinnati, OH 45263-5963
            Mercy Medical Center, PO Box 951082, Cleveland, OH 44193-0005
            Midland Credit Management, 350 Camino De La Reina, Ste. 100, San Diego, CA 92108
            MRS Associates, 1930 Olney Avenue, Cherry Hill, NJ 08003
            MSB, PO Box 1554, Mansfield, OH 44901
            National Payment Center, PO Box 105028, Atlanta, GA 30348-5028
            Navient - Education Loan Servicing, P.O. Box 9635, Wilkes Barre, PA 18773-9635
            Northeast Radiology Inc, PO Box 42468, Cincinnati, OH 45242
            NPAS Inc, PO Box 99400, Louisville, KY 40269
            Obstetric Anesthesia Assoc Inc, PO Box 634178, Cincinnati, OH 45263-4178
            Ohio Attorney General, Collections Enforcement Section, 150 East Gay Street, 21st Floor, Columbus, OH 43215
            Ohio Department of Taxation, Attn: Bankruptcy Division, PO Box 530, Columbus, OH 43216-0530
            Outpatient Anesthesia Specialist, PO BOX 634198, Cincinnati, OH 45263
            Parson Bishop National Collections, PO Box 43202, Cincinnati, OH 45243-0202
            Parson Bishop Services, Inc., PO Box 43202, Cincinnati, OH 45243-0202
            Performant Recovery, PO Box 9054, Pleasanton, CA 94566
            Personify Financial, Legal Dept., PO Box 500650, San Diego, CA 92150
            Phoenix Financial Service, PO Box 361450, Indianapolis, IN 46236
            PMAB LLC, PO Box 12150, Charlotte, NC 28220-2150
            Portfolio Recovery, 140 Corporate Blvd, Ste. 100, Norfolk, VA 23502
            Progressive Leasing, 256 W. Data Drive, Draper, UT 84020
            Qualified Emergency Spclst Inc., PO Box 95389, Oklahoma City, OK 73143-5389
            RMB, LLC, Attn: Collections, 846 S. High Street, Indianapolis, IN 46206
            RMP, LLC, PO Box 349, Greensburg, IN 47240-0349
            Rumpke, P.O. Box 538709, Cincinnati, OH 45253
            Senex Services, Dept. 7030, PO Box 30516, Lansing, MI 48909
            Sim's Furniture, 4468 Eastgate Blvd., Cincinnati, OH 45245
            Spectrum, Charter Communications Headquarters, 12405 Powerscourt Dr., Saint Louis, MO 63131
            Sprint, 404 Brock Drive, PO Box 3097, Bloomington, IL 61701
            State Collection Service Inc, PO Box 6250, Madison, WI 53716-0250
            Stephanie B. McCloud, Attorney, 6422 E. Main St., Ste. 203, Reynoldsburg, OH 43068-2302




                                                    Page 14 of 15
      Case 1:20-bk-10333           Doc 6      Filed 02/05/20 Entered 02/05/20 14:34:35                    Desc Main
MANDATORY FORM PLAN (Revised 01/22/2018)
                                  Document                 Page 15 of 15


              Synchrony Bank/Value City Furniture, PO Box 965004, Orlando, FL 32896-5004
              Tekcollect, PO Box 1269, Columbus, OH 43216
              Terry L. Frost, DDS LLC, 701 W. Plane, Bethel, OH 45106
              The Brace Shop Prosthetic Ortho, 660 Wessel Drive, Fairfield, OH 45014
              The CBE Group, PO BOX 300, Waterloo, IA 50704
              The CBE Group, PO Box 2337, Waterloo, IA 50704
              The Urology Center LLC, PO Box 701045, Cincinnati, OH 45270
              The Urology Group, 2000 Joseph E Sanker Blvd., Cincinnati, OH 45212
              Time Warner Cable, PO Box 740201, Cincinnati, OH 45274
              Transworld Systems, PO Box 15740, Wilmington, DE 19850
              Tri-State Urologic Services PS, 4700 Smith Rd, Suite L, Cincinnati, OH 45212
              TriHealth, Patient Accounting Dept., 619 Oak Street, Cincinnati, OH 45206
              TriHealth Evendale Hospital, PO Box 630823, Cincinnati, OH 45263
              TriHealth SBO, PO Box 630892, Cincinnati, OH 45263
              TriHealth TPP, %Controlled Credit Corp, PO Box 5154, Cincinnati, OH 45205
              TriState Imaging Medical Group, PO Box 42538, Cincinnati, OH 45242
              UC Health, PO Box 630911, Cincinnati, OH 45263-0911
              United Consumer Financial Services, PO Box 856290, Louisville, KY 40285
              University of Cincinnati Medical Center, 234 Goodman St., Cincinnati, OH 45219
              University of Cincinnati Phys. Inc., PO Box 636256, Cincinnati, OH 45263-6256
              University Surgical Dental Assoc., PO Box 630579, Cincinnati, OH 45263-0579
              US Dept of Education, PO Box 5227, Greenville, TX 75403-5227
              Verizon, Bankruptcy Dept., 500 Technology Dr., Ste. 550, Weldon Spring, MO 63304
              We Care Medical LLC, PO Box 554, Ashland, KY 41105

      and (iii) by method of service as required by Bankruptcy Rule 7004 (specify method)

              [Name(s) and Mailing Address(s)]



                                                                   /s/ Paul J. Minnillo
                                                                       Paul J. Minnillo, Esq. (0065744)
                                                                       MINNILLO & JENKINS Co. LPA
                                                                       2712 Observatory Avenue
                                                                       Cincinnati, OH 45208

                                                                   Ph:(513) 723-1600
                                                                   Fx: (513) 723-1620
                                                                       pjminnillo@minnillojenkins.com




                                                       Page 15 of 15
